DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Odenaal et al. (U.S. Patent Publication Number 2004/0000974).
Regarding Claim 1:
Odenaal et al. discloses a series self-resonant coil structure for wireless power transfer, the coil structure comprising: a top coil element that is configured in a spiral and planar arrangement (Figs. 2A-2B, spiral conductor 225 and its related discussion; see, for example, Abstract, paragraphs 0039-0040, etc.); a bottom coil element that is configured in a spiral and planar arrangement that is substantially similar to the arrangement corresponding to the top coil element (Figs. 2A-2B, spiral conductor 230 and its related discussion; see, for example, Abstract, paragraphs 0039-0040, etc.), wherein the top coil element and the bottom coil element are positioned in a stacked arrangement in relation to each other (Figs. 2A-2B, spiral conductors 225 and 230, and their related discussion; see, for example, Abstract, paragraphs 0039-0040, etc.); a dielectric layer element that is planarly positioned in between the top coil element and the bottom coil element (Figs. 2A-2B, IOET element which is comprised of a non-conductive/dielectric film and its related discussion; see, for example, Abstract, paragraphs 0012, 0019-0020, 0039-0040, 0062, claims 22 and 36, etc.); and wherein the top coil element, the bottom coil element, and the dielectric layer element are aligned to produce series-resonance in the coil structure (Figs. 2A-2B, spiral conductors 225 and 230, IOET, and their related discussion; see, for example, Abstract, paragraphs 0018-0019, etc.). 
Regarding Claim 5:
Odenaal teaches the limitations of the preceding claim 1. Odenaal further discloses wherein the top coil element, the dielectric layer element, and the bottom coil element are arranged in a stacked configuration such that no air gap exists between any of the elements (Figs. 2A-2B, spiral conductors 225 and 230, IOET, and their related discussion; see, for example, Abstract, paragraphs 0018-0019, etc.).
Claim(s) 1, 3-6, 9, 11-13, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stein et al. (NPL “Thin Self-Resonant Structures with a High-Q for Wireless Power Transfer”).
Regarding Claim 1:
Stein et al. discloses a series self-resonant coil structure for wireless power transfer, the coil structure comprising: a top coil element that is configured in a spiral and planar arrangement (Fig. 1, self-resonant structure shown with top conductor and its related discussion; see, for example, see, for example, Section II. Which states, “The self-resonant structure… is a parallel resonator that is constructed from alternating C-shaped thin conductive layers and washer-shaped dielectric layers that are stacked into a magnetic core…The self-resonant structure is constructed from many sections that are separated from each other by a low-loss dielectric layer.”); a bottom coil element that is configured in a spiral and planar arrangement that is substantially similar to the arrangement corresponding to the top coil element (Fig. 1, self-resonant structure shown with respective bottom conductor and its related discussion; see, for example, Section II. Which states, “The self-resonant structure… is a parallel resonator that is constructed from alternating C-shaped thin conductive layers and washer-shaped dielectric layers that are stacked into a magnetic core…The self-resonant structure is constructed from many sections that are separated from each other by a low-loss dielectric layer.”), wherein the top coil element and the bottom coil element are positioned in a stacked arrangement in relation to each other (Fig. 1, self-resonant structure with top and bottom conductors stacked as shown, and their related discussion; see, for example, Section II. Which states, “The self-resonant structure… is a parallel resonator that is constructed from alternating C-shaped thin conductive layers and washer-shaped dielectric layers that are stacked into a magnetic core…The self-resonant structure is constructed from many sections that are separated from each other by a low-loss dielectric layer.”); a dielectric layer element that is planarly positioned in between the top coil element and the bottom coil element (Fig. 1, self-resonant structure with dielectric layers between the top and bottom conductors stacked as shown, and their related discussion; see, for example, Section II. Which states, “The self-resonant structure… is a parallel resonator that is constructed from alternating C-shaped thin conductive layers and washer-shaped dielectric layers that are stacked into a magnetic core…The self-resonant structure is constructed from many sections that are separated from each other by a low-loss dielectric layer.”); and wherein the top coil element, the bottom coil element, and the dielectric layer element are aligned to produce series-resonance in the coil structure (Fig. 1, self-resonant structure as shown and its related discussion; see, for example, Section II. Which states, “The self-resonant structure… is a parallel resonator that is constructed from alternating C-shaped thin conductive layers and washer-shaped dielectric layers that are stacked into a magnetic core…The self-resonant structure is constructed from many sections that are separated from each other by a low-loss dielectric layer.”).
Regarding Claim 3:
Stein teaches the limitations of the preceding claim 1. Stein further discloses wherein the dielectric layer element is configured in a spiral and planar arrangement that is identical to the arrangement of each of the top coil element and the bottom coil element (Fig. 1, self-resonant structure with dielectric layers between the top and bottom conductors stacked as shown, and their related discussion; see, for example, Section II. Which states, “The self-resonant structure… is a parallel resonator that is constructed from alternating C-shaped thin conductive layers and washer-shaped dielectric layers that are stacked into a magnetic core…The self-resonant structure is constructed from many sections that are separated from each other by a low-loss dielectric layer.”).
Regarding Claim 4:
Stein teaches the limitations of the preceding claim 1. Stein further discloses wherein each of the top coil element and the bottom coil element comprises a spiral copper trace layer (see, for example, Section V. Results which states the conductive layers are copper).
Regarding Claim 5:
Stein teaches the limitations of the preceding claim 1. Stein further discloses wherein the top coil element, the dielectric layer element, and the bottom coil element are arranged in a stacked configuration such that no air gap exists between any of the elements (Fig. 1, self-resonant structure with top and bottom conductors and dielectric layer stacked as shown, and their related discussion; see, for example, Section II. Which states, “The self-resonant structure… is a parallel resonator that is constructed from alternating C-shaped thin conductive layers and washer-shaped dielectric layers that are stacked into a magnetic core…The self-resonant structure is constructed from many sections that are separated from each other by a low-loss dielectric layer.”).
Regarding Claim 6:
Stein teaches the limitations of the preceding claim 1. Stein further discloses wherein the top coil element, the dielectric layer element, and the bottom coil element is configured in a spiral and planar arrangement that is identical with each other element (Fig. 1, self-resonant structure with top and bottom conductors and dielectric layer stacked as shown, and their related discussion; see, for example, Section II. Which states, “The self-resonant structure… is a parallel resonator that is constructed from alternating C-shaped thin conductive layers and washer-shaped dielectric layers that are stacked into a magnetic core…The self-resonant structure is constructed from many sections that are separated from each other by a low-loss dielectric layer.”).
Regarding Claim 9:
Stein discloses a series self-resonant coil structure for wireless power transfer, the coil structure comprising: a top coil element that is configured in a spiral and planar arrangement (Fig. 1, self-resonant structure shown with top conductor and its related discussion; see, for example, see, for example, Section II. Which states, “The self-resonant structure… is a parallel resonator that is constructed from alternating C-shaped thin conductive layers and washer-shaped dielectric layers that are stacked into a magnetic core…The self-resonant structure is constructed from many sections that are separated from each other by a low-loss dielectric layer.”); a bottom coil element that is configured in a spiral and planar arrangement that is substantially similar to the arrangement corresponding to the top coil element (Fig. 1, self-resonant structure shown with respective bottom conductor and its related discussion; see, for example, Section II. Which states, “The self-resonant structure… is a parallel resonator that is constructed from alternating C-shaped thin conductive layers and washer-shaped dielectric layers that are stacked into a magnetic core…The self-resonant structure is constructed from many sections that are separated from each other by a low-loss dielectric layer.”), wherein the top coil element and the bottom coil element are positioned in a stacked arrangement in relation to each other (Fig. 1, self-resonant structure with top and bottom conductors stacked as shown, and their related discussion; see, for example, Section II. Which states, “The self-resonant structure… is a parallel resonator that is constructed from alternating C-shaped thin conductive layers and washer-shaped dielectric layers that are stacked into a magnetic core…The self-resonant structure is constructed from many sections that are separated from each other by a low-loss dielectric layer.”); at least one middle coil element that is configured in a spiral and planar arrangement that is substantially similar to the arrangement corresponding to each of the top coil element and bottom coil element, wherein the top coil element, the bottom coil element, and the at least one middle coil element are positioned in a stacked arrangement in relation to each other (Fig. 1, self-resonant structure with middle conductor as shown in a stacked arrangement between a top conductor, bottom conductor, and two dielectric layers, and their related discussion; see, for example, Section II. Which states, “The self-resonant structure… is a parallel resonator that is constructed from alternating C-shaped thin conductive layers and washer-shaped dielectric layers that are stacked into a magnetic core…The self-resonant structure is constructed from many sections that are separated from each other by a low-loss dielectric layer.”); and a dielectric layer element that is planarly positioned in between each of the top coil element, the bottom coil element, and the at least one middle coil element (Fig. 1, self-resonant structure with middle conductor as shown in a stacked arrangement between a top conductor, bottom conductor, and two dielectric layers and their related discussion; see, for example, Section II. Which states, “The self-resonant structure… is a parallel resonator that is constructed from alternating C-shaped thin conductive layers and washer-shaped dielectric layers that are stacked into a magnetic core…The self-resonant structure is constructed from many sections that are separated from each other by a low-loss dielectric layer.”); wherein the top coil element, the bottom coil element, the at least one middle coil element, and the dielectric layer element are aligned to produce series-resonance in the coil structure (Fig. 1, self-resonant structure as shown and its related discussion; see, for example, Section II. Which states, “The self-resonant structure… is a parallel resonator that is constructed from alternating C-shaped thin conductive layers and washer-shaped dielectric layers that are stacked into a magnetic core…The self-resonant structure is constructed from many sections that are separated from each other by a low-loss dielectric layer.”).
Regarding Claim 11:
Stein teaches the limitations of the preceding claim 9. Stein further discloses wherein the dielectric layer element is configured in a spiral and planar arrangement that is identical to the arrangement of each of the top coil element and the bottom coil element (Fig. 1, self-resonant structure with dielectric layers between the top and bottom conductors stacked as shown, and their related discussion; see, for example, Section II. Which states, “The self-resonant structure… is a parallel resonator that is constructed from alternating C-shaped thin conductive layers and washer-shaped dielectric layers that are stacked into a magnetic core…The self-resonant structure is constructed from many sections that are separated from each other by a low-loss dielectric layer.”).
Regarding Claim 12:
Stein teaches the limitations of the preceding claim 9. Stein further discloses wherein each of the top coil element and the bottom coil element comprises a spiral copper trace layer (see, for example, Section V. Results which states the conductive layers are copper).
Regarding Claim 13:
Stein teaches the limitations of the preceding claim 9. Stein further discloses wherein the top coil element, the dielectric layer element, and the bottom coil element are arranged in a stacked configuration such that no air gap exists between any of the elements (Fig. 1, self-resonant structure with top and bottom conductors and dielectric layer stacked as shown, and their related discussion; see, for example, Section II. Which states, “The self-resonant structure… is a parallel resonator that is constructed from alternating C-shaped thin conductive layers and washer-shaped dielectric layers that are stacked into a magnetic core…The self-resonant structure is constructed from many sections that are separated from each other by a low-loss dielectric layer.”).
Regarding Claim 19:
Stein teaches the limitations of the preceding claim 9. Stein further discloses wherein the top coil element, the dielectric layer element, and the bottom coil element is configured in a spiral and planar arrangement that is identical with each other element (Fig. 1, self-resonant structure with top and bottom conductors and dielectric layer stacked as shown, and their related discussion; see, for example, Section II. Which states, “The self-resonant structure… is a parallel resonator that is constructed from alternating C-shaped thin conductive layers and washer-shaped dielectric layers that are stacked into a magnetic core…The self-resonant structure is constructed from many sections that are separated from each other by a low-loss dielectric layer.”).
Claim Rejections - 35 USC § 103




























The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Odenaal et al. (U.S. Patent Publication Number 2004/0000974) in view of Kurz et al. (U.S. Patent Publication Number 2018/0138732).
Regarding Claim 2:
Odenaal teaches the limitations of the preceding claim 1. Odenaal fails to explicitly teach wherein the thickness of the dielectric layer element is thin relative to the diameter of both the top coil element and the bottom coil element.
However, Kurz et al. discloses wherein the thickness of the dielectric layer element is thin relative to the diameter of both the top coil element and the bottom coil element (Fig.’s 31-33, thin dielectric film 1304, coils 1302a, 1302b, and their related discussion; see, for example, paragraphs 0088-0090). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Odenaal to select a desired thickness of the various elements, as taught within Kurz, to optimize overall power transmission efficiency while providing a relatively thin profile. Furthermore, selecting a desired thickness of components would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application. Discovering the optimum or workable ranges involves only ordinary skill in the art. In re Aller, 105 USPQ 233. 
Claim(s) 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stein et al. (NPL “Thin Self-Resonant Structures with a High-Q for Wireless Power Transfer”) in view of Kurz et al. (U.S. Patent Publication Number 2018/0138732).
Regarding Claims 2 & 10:
Stein teaches the limitations of the preceding claims 1 and 9, respectively. Stein fails to explicitly teach wherein the thickness of the dielectric layer element is thin relative to the diameter of both the top coil element and the bottom coil element.
However, Kurz et al. discloses wherein the thickness of the dielectric layer element is thin relative to the diameter of both the top coil element and the bottom coil element (Fig.’s 31-33, thin dielectric film 1304, coils 1302a, 1302b, and their related discussion; see, for example, paragraphs 0088-0090). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stein to select a desired thickness of the various elements, as taught within Kurz, to optimize overall power transmission efficiency while providing a relatively thin profile. Furthermore, selecting a desired thickness of components would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application. Discovering the optimum or workable ranges involves only ordinary skill in the art. In re Aller, 105 USPQ 233.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Odenaal et al. (U.S. Patent Publication Number 2004/0000974) in view of Jung (U.S. Patent Publication Number 2012/0098486).
Regarding Claim 7:
Odenaal teaches the limitations of the preceding claim 1. Odenaal fails to explicitly teach wherein an interior terminal end of the top coil element is connected to a positive terminal of an alternating current (AC) power source and an outer terminal end of the bottom coil element is connected to a negative terminal.
However, Jung discloses wherein an interior terminal end of the top coil element is connected to a positive terminal of an alternating current (AC) power source and an outer terminal end of the bottom coil element is connected to a negative terminal (Fig. 18, AC source, positive/top terminal is connected to the interior coil end and negative/bottom terminal is connected to outer end). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Odenaal to connect and positive and negative terminal with a top and bottom coil respectively, as taught within Jung, to supply power to the coil to generate an induced magnetic field and ultimately facilitate power transmission.  
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Odenaal et al. (U.S. Patent Publication Number 2004/0000974) in view of Jung (U.S. Patent Publication Number 2012/0098486) and in further view of Misawa (U.S. Patent Publication Number 2017/0025899).
Regarding Claim 8:
Modified Odenaal teaches the limitations of the preceding claim 7. Modified Odenaal fails to teach wherein the AC power source is a voltage source inverter (VSI).
However, Misawa discloses wherein the AC power source is a voltage source inverter (VSI) (Fig. 1, inverter 220 and its related discussion; see, for example, paragraphs 0003, 0006, 0032-0035, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Odenaal to utilize an inverter, as taught within Misawa, to provide greater control and adjustability over the input power for transmission.
Claim(s) 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stein et al. (NPL “Thin Self-Resonant Structures with a High-Q for Wireless Power Transfer”) in view of Jung (U.S. Patent Publication Number 2012/0098486).
Regarding Claims 7 & 20:
Stein teaches the limitations of the preceding claims 1 and 19, respectively. Stein fails to explicitly teach wherein an interior terminal end of the top coil element is connected to a positive terminal of an alternating current (AC) power source and an outer terminal end of the bottom coil element is connected to a negative terminal.
However, Jung discloses wherein an interior terminal end of the top coil element is connected to a positive terminal of an alternating current (AC) power source and an outer terminal end of the bottom coil element is connected to a negative terminal (Fig. 18, AC source, positive/top terminal is connected to the interior coil end and negative/bottom terminal is connected to outer end). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stein to connect and positive and negative terminal with a top and bottom coil respectively, as taught within Jung, to supply power to the coil to generate an induced magnetic field and ultimately facilitate power transmission. 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stein et al. (NPL “Thin Self-Resonant Structures with a High-Q for Wireless Power Transfer”) in view of Jung (U.S. Patent Publication Number 2012/0098486) and in further view of Misawa (U.S. Patent Publication Number 2017/0025899).
Regarding Claim 8:
Modified Stein teaches the limitations of the preceding claim 7. Modified Stein fails to teach wherein the AC power source is a voltage source inverter (VSI).
However, Misawa discloses wherein the AC power source is a voltage source inverter (VSI) (Fig. 1, inverter 220 and its related discussion; see, for example, paragraphs 0003, 0006, 0032-0035, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Stein to utilize an inverter, as taught within Misawa, to provide greater control and adjustability over the input power for transmission.
Claim(s) 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stein et al. (NPL “Thin Self-Resonant Structures with a High-Q for Wireless Power Transfer”) in view of Kurz et al. (U.S. Patent Publication Number 2015/0145634).
Regarding Claim 14:
Stein teaches the limitations of the preceding claim 9. Stein fails to teach wherein the width of each of the top coil element and the bottom coil element is configured to linearly increase or decrease along its coil trace length.
However, Kurz et al. discloses wherein the width of each of the top coil element and the bottom coil element is configured to linearly increase or decrease along its coil trace length (see, for example, paragraph 0046 which discloses the width of the first and second coils 430, 450 respectively, will vary along the length of the coil, including gradually increasing, or likewise gradually decreasing). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stein to increase or decrease the width of the respective coils, as taught within Kurz, to optimize performance of the assembled coil structure (see paragraph 0046 for example).
Regarding Claims 15-18:
Stein teaches the limitations of the preceding claim 9. Stein fails to explicitly teach wherein a shape of each of the top coil element and the bottom coil element is configured to vary in a concave manner (claim 15), wherein a shape of each of the top coil element and the bottom coil element is configured to vary in a convex manner (claim 16), wherein a shape of one or more of the at least one middle coil element is configured to vary in a concave manner (claim 17), and wherein a shape of one or more of the at least one middle coil element is configured to vary in a convex manner (claim 18). 
However, Kurz et al. discloses wherein a shape of each of the top coil element and the bottom coil element is configured to vary in a concave manner (claim 15), wherein a shape of each of the top coil element and the bottom coil element is configured to vary in a convex manner (claim 16), wherein a shape of one or more of the at least one middle coil element is configured to vary in a concave manner (claim 17), and wherein a shape of one or more of the at least one middle coil element is configured to vary in a convex manner (claim 18) (see, for example, paragraphs 0038, 0046, 0054, 0056, 0060, claim 9, etc. which disclose any shape may be utilized with respect to the coil structure). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stein to select a respective shape, as taught within Kurz, to optimize performance of the coil structure. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change or select a shape of the various elements since it has been held by the courts that a change in shape or configuration is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. See In re Dailey, 149 USPQ 47 (CCPA 1976).
Claim(s) 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Stein et al. (NPL “Thin Self-Resonant Structures with a High-Q for Wireless Power Transfer”).
Regarding Claims 15-18:
Stein teaches the limitations of the preceding claim 9. Stein fails to explicitly teach wherein a shape of each of the top coil element and the bottom coil element is configured to vary in a concave manner (claim 15), wherein a shape of each of the top coil element and the bottom coil element is configured to vary in a convex manner (claim 16), wherein a shape of one or more of the at least one middle coil element is configured to vary in a concave manner (claim 17), and wherein a shape of one or more of the at least one middle coil element is configured to vary in a convex manner (claim 18). However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change or select a shape of the various elements since it has been held by the courts that a change in shape or configuration is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application. See In re Dailey, 149 USPQ 47 (CCPA 1976).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705. The examiner can normally be reached 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        

/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836